DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicants have not addressed the Claim Objections towards Claim 5 and 6, therefore the Claim Objections have been maintained.
Applicant's arguments filed 2/4/2021 with respect to 35 U.S.C. 103 have been fully considered but they are not persuasive. 
Applicant Argues: However, Khun fails to anticipate or render obvious the features of Claim 1, because Khun fails to describe or suggest, transmitting a Hypertext Transfer Protocol (HTTP) request from the client program on the wallet service provider computer to the server function present in the payment-enabled mobile device to establish a cryptographically-secured HTTP communication channel between the wallet service provider computer and the server function present in the payment-enabled mobile device; receiving, from the server function via the established cryptographically-secured HTTP communication channel, a selection of a payment card included within the wallet application installed on the payment-enabled mobile device and hosted by the wallet service provider computer.”
Examiner’s Response:  The examiner respectfully disagrees.  The examiner respectfully notes that the combination of Khun in view of Blinn and Dua disclose the aforementioned feature.  
[0051] – The wallet server manages communications with the wallet clients, tracks the states of wallet clients, and provides interfaces for communication with other computer systems and further in [0073] - The wallet client 105, at block 304, requests the wallet server 109 to fetch one or more data elements (e.g., the data elements shown above in Table 1, Table 2, and/or Table 3) from the wallet database 110. At block 305, the wallet server 109 fetches from the wallet database 110 the one or more data elements requested by the wallet client 105 at block 304. At block 306, the wallet server 109 transmits to the wallet client 105 the one or more data elements fetched at block 305. At block 307, the wallet client 105 stores, in the wallet client database 108, the one or more data elements transmitted by the wallet server 109 at block 306 and [0107] – onboarding... Table 4 – Base URL involves HTTPS links and [0115] - These secrets are protected by the security of the existing wallet client 105 to wallet server 109 secured communication channel and the VPN (e.g., 115) that exists between the ESB 113 and the SP.  Thus as reasonably constructed items that are requested and fetched from the wallet server to the wallet client such items can be the onboarding of base URLs that involve HTTPS, which is known to be secure. Thus when the HTTPS URL is invoked it is the server function present in the mobile device it establishes the cryptographically secured HTTP communication channel, as it is requested/fetched. The [0088] - the wallet client 105 registers a predefined URL format (e.g., a format of a URL of the wallet client 105) with the mobile device operating system 102, so that any request made using the predefined URL format causes the mobile device operating system 102 to invoke the wallet client 105.  As noted above, the examiner reasonably constructs the use of the predefined URL is a server function as it invoked and the wallet client establishes secure connection between the wallet client and wallet server, as the wallet server manages communications with the wallet clients.  The examiner notes the additional references of Blinn and Dua, respectfully disclose ....wallet application installed therein which is hosted by the wallet service provider computer (Blinn, FIG. 3 and FIG. 4 – Wallet Server w/ User Electronic Wallet) receiving..., a selection of a payment card hosted by the wallet service provider computer (Blinn, FIG. 6) and receiving..., a selection of a payment card included within the wallet application installed on the payment-enabled mobile device ... (Dua, [0380] and [0539] – selection mechanism and [0543]-[0547]) and transmitting, via a payment network, a payment authorization request message based on the selected payment card  (Dua, [0416] – through the WCM  and [0417]  - authorization request and [0426]).  Motivation was provided for such combinations, and thus when constructed as a whole Khun in view of Blinn and Dua disclose the aforementioned feature.  Therefore the examiner finds this argument not persuasive. 

Claim Objections
Claim 5 objected to because of the following informalities: Claim 5 recites “user’s identity”.  For better clarify the examiner suggest “identity of the user”  Appropriate correction is required.
6 objected to because of the following informalities: Claim 6 recites “user’s selection”.  For better clarify the examiner suggest “selection by the user” Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the apparatus" in limitation 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khun et al. (US 2014/0012751 A1) in view of Blinn et al. (US 7,155,411 B1) and  Dua (US 2006/0165060 A1).

Regarding Claim 1, and similarly Claim 7;
Kuhn discloses a method comprising: 
receiving, via a client program on a wallet service provider computer, a message containing an internet address for a server function present in a payment-enabled mobile device that includes a wallet application installed therein... (FIG. 1 and [0036] -  In one example aspect herein, the wallet client supports mobile web and/or mobile application servicing environments and enhances the user experience by enabling interaction with the service provider's online and/or mobile banking services either within or outside of the wallet client context. These services, in one example, are launched by invoking uniform resource locators (URLs) stored securely within a database of the wallet client and and [0044] – wallet clients... corresponding ones of mobile devices and [0047] - For instance, the wallet client databases 108 may store SP mobile application data regarding one or more SP mobile application(s) (e.g., the SP mobile applications 107 described above) that the wallet clients 105 use to access and/or interact with the SP mobile applications 107. The wallet client databases 108 may also store SP mobile website data regarding one or more SP mobile website(s) (e.g., the SP mobile websites 116 described below) that the wallet clients 105 use to access and/or interact with the SP mobile websites 116 and [0051] – The wallet server manages communications with the wallet clients, tracks the states of wallet clients, and provides interfaces for communication with other computer systems and [0088] - the wallet client 105 registers a predefined URL format (e.g., a format of a URL of the wallet client 105) with the mobile device operating system 102, so that any request made using the predefined URL format causes the mobile device operating system 102 to invoke the wallet client 105);
in response to the received message, transmitting a Hypertext Transfer Protocol (HTTP) request from the client program on wallet service provider computer to the server function present in the payment-enabled mobile device to form establish cryptographically-secured HTTP internet communication channel between the wallet service provider computer and the server function present in the payment-enabled mobile device (FIG. 1 and [0036] -  In one example aspect herein, the wallet client supports mobile web and/or mobile application servicing environments and enhances the user experience by enabling interaction with the service provider's online and/or mobile banking services either within or outside of the wallet client context. These services, in one example, are launched by invoking uniform resource locators (URLs) stored securely within a database of the wallet client and) and [0051] – The wallet server manages communications with the wallet clients, tracks the states of wallet clients, and provides interfaces for communication with other computer systems and [0106] - In a second authentication procedure, referred to as a single-sign-on (SSO) authentication procedure, for each servicing request, a session key is created between the SP system 114 and one or more of the wallet client 105, the wallet server 109, the ESB 113, the wallet administration tool 112, and/or the wallet database 110 and [0070] – onboarding and [0073] - The wallet client 105, at block 304, requests the wallet server 109 to fetch one or more data elements (e.g., the data elements shown above in Table 1, Table 2, and/or Table 3) from the wallet database 110. At block 305, the wallet server 109 fetches from the wallet database 110 the one or more data elements requested by the wallet client 105 at block 304. At block 306, the wallet server 109 transmits to the wallet client 105 the one or more data elements fetched at block 305. At block 307, the wallet client 105 stores, in the wallet client database 108, the one or more data elements transmitted by the wallet server 109 at block 306 and [0107] – onboarding... Table 4 – Base URL involves HTTPS links and [0115] - These secrets are protected by the security of the existing wallet client 105 to wallet server 109 secured communication channel and the VPN (e.g., 115) that exists between the ESB 113 and the SP system 114. This scheme does not require transmission of user-identifying information between the wallet client 105 and the SP system 114, thus reducing the exposure of the mobile device number (MDN) and other user information to a possible network attack.);
receiving, from the server function via the established cryptography-secured HTTP communication channel... (FIG. 1 and [0036] -  In one example aspect herein, the wallet client supports mobile web and/or mobile application servicing environments and enhances the user experience by enabling interaction with the service provider's online and/or mobile banking services either within or outside of the wallet client context. These services, in one example, are launched by invoking uniform resource locators (URLs) stored securely within a database of the wallet client and [0051] – The wallet server manages communications with the wallet clients, tracks the states of wallet clients, and provides interfaces for communication with other computer systems and [0106] - In a second authentication procedure, referred to as a single-sign-on (SSO) authentication procedure, for each servicing request, a session key is created between the SP system 114 and one or more of the wallet client 105, the wallet server 109, the ESB 113, the wallet administration tool 112, and/or the wallet database 110 and [0107] – Table 4 – Base URL involves HTTPS links and [0115] - These secrets are protected by the security of the existing wallet client 105 to wallet server 109 secured communication channel and the VPN (e.g., 115) that exists between the ESB 113 and the SP system 114. This scheme does not require transmission of user-identifying information between the wallet client 105 and the SP system 114, thus reducing the exposure of the mobile device number (MDN) and other user information to a possible network attack.).
Khun fails to explicitly disclose
	....wallet application installed therein which is hosted by the wallet service provider computer;
receiving..., a selection of a payment card included within the wallet application installed on the payment-enabled mobile device and hosted by the wallet service provider computer; and
transmitting, via a payment network, a payment authorization request message based on the selected payment card.
However, in an analogous art, Blinn teaches:
....wallet application installed therein which is hosted by the wallet service provider computer (Blinn, FIG. 3 and FIG. 4 – Wallet Server w/ User Electronic Wallet);
receiving..., a selection of a payment card hosted by the wallet service provider computer (Blinn, FIG. 6).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Blinn to the wallet service provider and a payment-enabled mobile device that includes a wallet application installed therein of Khun to include ....wallet application installed therein which is hosted by the wallet service provider computer and receiving..., a selection of a payment card hosted by the wallet service provider computer. 
(Blinn, col. 1, lines 12-14).
Further, in an analogous art, Dua further teaches:
receiving..., a selection of a payment card included within the wallet application installed on the payment-enabled mobile device ... (Dua, [0380] and [0539] – selection mechanism and [0543]-[0547]) and
 transmitting, via a payment network, a payment authorization request message based on the selected payment card  (Dua, [0416] – through the WCM  and [0417]  - authorization request and [0426]);
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Dua to the wallet service provider and a payment-enabled mobile device that includes a wallet application of Khun and Blinn to include receiving..., a selection of a payment card included within the wallet application installed on the payment-enabled mobile device ... (Dua, [0380] and [0539] – selection mechanism and [0543]-[0547]) and  transmitting, via a payment network, a payment authorization request message based on the selected payment card  
One would have been motivated to combine the teachings of Dua to Khun and Blinn to do so as it provides / allows only those authorized to conduct transaction may do so and only to the extent of their authorization (Dua, [0021]-[0022]).

Regarding Claim 2, and similarly Claim 8;
Khun in view of Blinn and Dua disclose the method to Claim 1.
((FIG. 1 and [0036] -  In one example aspect herein, the wallet client supports mobile web and/or mobile application servicing environments and enhances the user experience by enabling interaction with the service provider's online and/or mobile banking services either within or outside of the wallet client context. These services, in one example, are launched by invoking uniform resource locators (URLs) stored securely within a database of the wallet client and [0044] – wallet clients... corresponding ones of mobile devices and [0047] - For instance, the wallet client databases 108 may store SP mobile application data regarding one or more SP mobile application(s) (e.g., the SP mobile applications 107 described above) that the wallet clients 105 use to access and/or interact with the SP mobile applications 107. The wallet client databases 108 may also store SP mobile website data regarding one or more SP mobile website(s) (e.g., the SP mobile websites 116 described below) that the wallet clients 105 use to access and/or interact with the SP mobile websites 116 and [0051] – The wallet server manages communications with the wallet clients, tracks the states of wallet clients, and provides interfaces for communication with other computer systems and [0088] - the wallet client 105 registers a predefined URL format (e.g., a format of a URL of the wallet client 105) with the mobile device operating system 102, so that any request made using the predefined URL format causes the mobile device operating system 102 to invoke the wallet client 105 and [0107] – onboarding... Table 4 – Base URL involves HTTPS links and [0115] - These secrets are protected by the security of the existing wallet client 105 to wallet server 109 secured communication channel and the VPN (e.g., 115) that exists between the ESB 113 and the SP system 114. This scheme does not require transmission of user-identifying information between the wallet client 105 and the SP system 114, thus reducing the exposure of the mobile device number (MDN) and other user information to a possible network attack).
Dua further teaches wherein the received message also contains (a) transaction detail data for a payment transaction (Dua, [0405] - As can be seen in FIG. 8, a first transmission path of an electronic credit card authorization request 870 includes, for example, a merchant store controller and merchant host system, an acquirer/processor network, a private network such as VisaNet, and a issuer gateway. Using these components, point of sale terminal 860, via RF reader 820 can be used to capture and transmit an electronic credential from a wireless device for online authorization and [0410] - WCM 810 in turn transmits the received information in real-time with the transaction ID to the issuer's card management system 830 for verification (the transaction ID is sent as a way to match the response with the original authorization request that is pending in the card management system 830) and [0409]-[0410]) and (b) transaction context data for the payment transaction (Dua, [0405] - As can be seen in FIG. 8, a first transmission path of an electronic credit card authorization request 870 includes, for example, a merchant store controller and merchant host system, an acquirer/processor network, a private network such as VisaNet, and a issuer gateway. Using these components, point of sale terminal 860, via RF reader 820 can be used to capture and transmit an electronic credential from a wireless device for online authorization and [0409]-[0410]); and the method further comprising: receiving, in the wallet service provider computer, via the ...secured internet communication channel, (i) a copy of the transaction detail data (Dua, [0409]-[0410] - After exchanging session information, encryption keys, and other pre-requisite messaging required to establish secure, real-time connectivity--WCM 810 will send a standard formatted PIN request to the wallet application that contains information such as the name of the organization that originated the authorization request, location ID from where the request originated (e.g. a store address), date/time of authorization request, transaction amount being authorized (or purpose of transaction if a non-financial transaction), transaction ID, last four digits of account number, credential type (e.g. Visa Credit Card), and issuer name... WCM 810 in turn transmits the received information in real-time with the transaction ID to the issuer's card management system 830 for verification (the transaction ID is sent as a way to match the response with the original authorization request that is pending in the card management system 830) and (ii) a copy of the transaction context data (Dua, [0409]-[0410] - After exchanging session information, encryption keys, and other pre-requisite messaging required to establish secure, real-time connectivity--WCM 810 will send a standard formatted PIN request to the wallet application that contains information such as the name of the organization that originated the authorization request, location ID from where the request originated (e.g. a store address), date/time of authorization request, transaction amount being authorized (or purpose of transaction if a non-financial transaction), transaction ID, last four digits of account number, credential type (e.g. Visa Credit Card), and issuer name... WCM 810 in turn transmits the received information in real-time with the transaction ID to the issuer's card management system 830 for verification (the transaction ID is sent as a way to match the response with the original authorization request that is pending in the card management system 830); and verifying, by the wallet service provider computer, that the copy of the transaction detail data matches the transaction detail data contained in the received message and that the copy of the transaction context data matches the transaction context data contained in the received message (Dua, [0410] -  WCM 810 in turn transmits the received information in real-time with the transaction ID to the issuer's card management system 830 for verification (the transaction ID is sent as a way to match the response with the original authorization request that is pending in the card management system 830).
Similar motivation is used to combine.

Regarding Claim 3, and similarly Claim 9;
Khun in view of Blinn and Dua disclose the method to Claim 2.
Khun further discloses receiving, in the wallet service provider computer, via the cryptographically-secured internet communication channel (Khun further discloses receiving, via the client program on the wallet service provider computer, via the cryptographically-secured HTTP communication channel ((FIG. 1 and [0036] -  In one example aspect herein, the wallet client supports mobile web and/or mobile application servicing environments and enhances the user experience by enabling interaction with the service provider's online and/or mobile banking services either within or outside of the wallet client context. These services, in one example, are launched by invoking uniform resource locators (URLs) stored securely within a database of the wallet client and [0044] – wallet clients... corresponding ones of mobile devices and [0047] - For instance, the wallet client databases 108 may store SP mobile application data regarding one or more SP mobile application(s) (e.g., the SP mobile applications 107 described above) that the wallet clients 105 use to access and/or interact with the SP mobile applications 107. The wallet client databases 108 may also store SP mobile website data regarding one or more SP mobile website(s) (e.g., the SP mobile websites 116 described below) that the wallet clients 105 use to access and/or interact with the SP mobile websites 116 and [0051] – The wallet server manages communications with the wallet clients, tracks the states of wallet clients, and provides interfaces for communication with other computer systems and [0088] - the wallet client 105 registers a predefined URL format (e.g., a format of a URL of the wallet client 105) with the mobile device operating system 102, so that any request made using the predefined URL format causes the mobile device operating system 102 to invoke the wallet client 105 and [0107] – onboarding... Table 4 – Base URL involves HTTPS links and [0115] - These secrets are protected by the security of the existing wallet client 105 to wallet server 109 secured communication channel and the VPN (e.g., 115) that exists between the ESB 113 and the SP system 114. This scheme does not require transmission of user-identifying information between the wallet client 105 and the SP system 114, thus reducing the exposure of the mobile device number (MDN) and other user information to a possible network attack)
Blinn further teaches...selecting a payment card account from among a plurality of payment card accounts within the wallet application hosted by the wallet service provider computer for a user of the payment-enabled mobile device(Blinn, FIG. 3 and FIG. 4 – Wallet Server w/ User Electronic Wallet).
Similar motivation is used to combine.
Dua further teaches further comprising: receiving, in ...secured internet communication channel, an account selection signal, the account selection signal for selecting a payment card account from among a plurality of payment card accounts within the digital wallet established in the wallet service provider computer for a user of the payment-enabled mobile device (Dua, [0380] and [0539] – selection mechanism and [0543]-[0547]); routing a payment network authorization request, from the wallet service provider computer, to charge the payment transaction to the selected payment card account (Dua, [0416] – through the WCM  and [0417]  - authorization request and [0426]); and receiving, in the wallet service provider computer, an (Dua, [0416] – through the WCM  and [0417]  - authorization approval and [0426]).  
	Similar motivation is used to combine.

Regarding Claim 4;
Khun in view of Blinn and Dua disclose the method to Claim 3.
Dua further teaches further comprising: transmitting a transaction confirmation message from the wallet service provider computer, the transaction confirmation message addressed to a point of interaction (POI) device indicated by the transaction context data (Dua, [0416] – through the WCM  and [0417]  - authorization approval and [0426] and[0434] - The receipt request sent to the WCM from the transaction processing system might be sent concurrent to an approval message being sent from the transaction processing system to the POS. The receipt request that the transaction processing system sends to the WCM would include the E.164 number that was temporarily retained, along with specific information about the transaction that would appear on the digital receipt in the display of the wireless device running the wallet application)

Regarding Claim 5;
Khun in view of Blinn and Dua disclose the method to Claim 1.
Khun further discloses receiving, via the client program on the wallet service provider computer, via the cryptographically-secured HTTP communication channel ((FIG. 1 and [0036] -  In one example aspect herein, the wallet client supports mobile web and/or mobile application servicing environments and enhances the user experience by enabling interaction with the service provider's online and/or mobile banking services either within or outside of the wallet client context. These services, in one example, are launched by invoking uniform resource locators (URLs) stored securely within a database of the wallet client and [0044] – wallet clients... corresponding ones of mobile devices and [0047] - For instance, the wallet client databases 108 may store SP mobile application data regarding one or more SP mobile application(s) (e.g., the SP mobile applications 107 described above) that the wallet clients 105 use to access and/or interact with the SP mobile applications 107. The wallet client databases 108 may also store SP mobile website data regarding one or more SP mobile website(s) (e.g., the SP mobile websites 116 described below) that the wallet clients 105 use to access and/or interact with the SP mobile websites 116 and [0051] – The wallet server manages communications with the wallet clients, tracks the states of wallet clients, and provides interfaces for communication with other computer systems and [0088] - the wallet client 105 registers a predefined URL format (e.g., a format of a URL of the wallet client 105) with the mobile device operating system 102, so that any request made using the predefined URL format causes the mobile device operating system 102 to invoke the wallet client 105 and [0107] – onboarding... Table 4 – Base URL involves HTTPS links and [0115] - These secrets are protected by the security of the existing wallet client 105 to wallet server 109 secured communication channel and the VPN (e.g., 115) that exists between the ESB 113 and the SP system 114. This scheme does not require transmission of user-identifying information between the wallet client 105 and the SP system 114, thus reducing the exposure of the mobile device number (MDN) and other user information to a possible network attack).
Dua further teaches further comprising: receiving, in the wallet service provider computer, via the ...secured internet communication channel between the wallet service provider ([0429]- (WIM) could be used for... enabling authenticated payments and and [0534] - For example, biometric information such as fingerprints, iris, voiceprints, facial recognition, and hand geometry can be registered through a trusted service provider of the wallet service); and analyzing the un-analyzed biometric data by the wallet service provider to verify the user's identity ([0429]- (WIM) could be used for... enabling authenticated payments and [0534] - For example, biometric information such as fingerprints, iris, voiceprints, facial recognition, and hand geometry can be registered through a trusted service provider of the wallet service);
Similar motivation is used to combine.

Regarding Claim 6;
Khun in view of Blinn and Dua disclose the method to Claim 5.
Dua further teaches wherein the un-analyzed biometric data represents a voice signal representing audible voice input provided from the user to the payment-enabled mobile device, the voice signal indicating the user's selection of a payment card account from among a plurality of payment card accounts represented in a digital ...([0043] - Alternatively, the customer himself may initiate the process through interactive voice response (IVR) system 160 by calling in through wireline phone 165 via PSTN network 170 and [0429]- (WIM) could be used for... enabling authenticated payments and [0534] - For example, biometric information such as fingerprints, iris, voiceprints, facial recognition, and hand geometry can be registered through a trusted service provider of the wallet service); and the method further comprising: implementing, by the wallet service provider, the payment card account selection indicated by the voice signal ([0043] - Alternatively, the customer himself may initiate the process through interactive voice response (IVR) system 160 by calling in through wireline phone 165 via PSTN network 170 and [0380] and [0429]- (WIM) could be used for... enabling authenticated payments and [0534] - For example, biometric information such as fingerprints, iris, voiceprints, facial recognition, and hand geometry can be registered through a trusted service provider of the wallet service and [0539] – selection mechanism).
Blinn further teaches ...selection of a payment card account from among a plurality of payment card accounts within the wallet application hoisted by the wallet service provider computer for the user (Blinn, FIG. 3 and FIG. 4 – Wallet Server w/ User Electronic Wallet).
Similar motivation is used to combine.

Regarding Claim 10;
Kuhn discloses a method comprising: 
a network interface configured to receive a message... that includes an internet address hosted by a mobile device (FIG. 1 and [0036] -  In one example aspect herein, the wallet client supports mobile web and/or mobile application servicing environments and enhances the user experience by enabling interaction with the service provider's online and/or mobile banking services either within or outside of the wallet client context. These services, in one example, are launched by invoking uniform resource locators (URLs) stored securely within a database of the wallet client and [0044] – wallet clients... corresponding ones of mobile devices and [0047] - For instance, the wallet client databases 108 may store SP mobile application data regarding one or more SP mobile application(s) (e.g., the SP mobile applications 107 described above) that the wallet clients 105 use to access and/or interact with the SP mobile applications 107. The wallet client databases 108 may also store SP mobile website data regarding one or more SP mobile website(s) (e.g., the SP mobile websites 116 described below) that the wallet clients 105 use to access and/or interact with the SP mobile websites 116 and [0051] – The wallet server manages communications with the wallet clients, tracks the states of wallet clients, and provides interfaces for communication with other computer systems and [0088] - the wallet client 105 registers a predefined URL format (e.g., a format of a URL of the wallet client 105) with the mobile device operating system 102, so that any request made using the predefined URL format causes the mobile device operating system 102 to invoke the wallet client 105);
a processor configured to:
establish a Hypertext Transfer Protocol (HTTP) session between an HTTP server function of the mobile device and the apparatus via the internet address (FIG. 1 and [0036] -  In one example aspect herein, the wallet client supports mobile web and/or mobile application servicing environments and enhances the user experience by enabling interaction with the service provider's online and/or mobile banking services either within or outside of the wallet client context. These services, in one example, are launched by invoking uniform resource locators (URLs) stored securely within a database of the wallet client and [0051] – The wallet server manages communications with the wallet clients, tracks the states of wallet clients, and provides interfaces for communication with other computer systems and [0106] - In a second authentication procedure, referred to as a single-sign-on (SSO) authentication procedure, for each servicing request, a session key is created between the SP system 114 and one or more of the wallet client 105, the wallet server 109, the ESB 113, the wallet administration tool 112, and/or the wallet database 110 and [0070] – onboarding and [0073] - The wallet client 105, at block 304, requests the wallet server 109 to fetch one or more data elements (e.g., the data elements shown above in Table 1, Table 2, and/or Table 3) from the wallet database 110. At block 305, the wallet server 109 fetches from the wallet database 110 the one or more data elements requested by the wallet client 105 at block 304. At block 306, the wallet server 109 transmits to the wallet client 105 the one or more data elements fetched at block 305. At block 307, the wallet client 105 stores, in the wallet client database 108, the one or more data elements transmitted by the wallet server 109 at block 306 and [0107] – onboarding... Table 4 – Base URL involves HTTPS links and [0115] - These secrets are protected by the security of the existing wallet client 105 to wallet server 109 secured communication channel and the VPN (e.g., 115) that exists between the ESB 113 and the SP system 114. This scheme does not require transmission of user-identifying information between the wallet client 105 and the SP system 114, thus reducing the exposure of the mobile device number (MDN) and other user information to a possible network attack.);
receiving, from the server function via the established cryptography-secured HTTP communication channel... (FIG. 1 and [0036] -  In one example aspect herein, the wallet client supports mobile web and/or mobile application servicing environments and enhances the user experience by enabling interaction with the service provider's online and/or mobile banking services either within or outside of the wallet client context. These services, in one example, are launched by invoking uniform resource locators (URLs) stored securely within a database of the wallet client and [0051] – The wallet server manages communications with the wallet clients, tracks the states of wallet clients, and provides interfaces for communication with other computer systems and [0106] - In a second authentication procedure, referred to as a single-sign-on (SSO) authentication procedure, for each servicing request, a session key is created between the SP system 114 and one or more of the wallet client 105, the wallet server 109, the ESB 113, the wallet administration tool 112, and/or the wallet database 110 and [0107] – Table 4 – Base URL involves HTTPS links and [0115] - These secrets are protected by the security of the existing wallet client 105 to wallet server 109 secured communication channel and the VPN (e.g., 115) that exists between the ESB 113 and the SP system 114. This scheme does not require transmission of user-identifying information between the wallet client 105 and the SP system 114, thus reducing the exposure of the mobile device number (MDN) and other user information to a possible network attack.).
Khun fails to explicitly disclose:
a network interface configured to receive... from a merchant payment terminal... 
	receive a selection of a primary account number (PAN) from an instance of a wallet application running on the mobile device, and
transmitting a payment authorization request to an issuer of the PAN via a payment network based on transaction details included in the received message.
However, in an analogous art, Blinn teaches:
a network interface configured to receive... from a merchant payment terminal...  (Blinn, FIG. 3 and FIG. 4 – Merchant Server and Wallet Server w/ User Electronic Wallet and FIG. 6 – Receive User Purchase Request from Merchant Server);
	receive a selection of a primary account number (PAN) ...(Blinn, FIG. 6).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Blinn to the processor of Khun to include a network interface configured to receive... from a merchant payment terminal... and receive a selection of a primary account number (PAN).
(Blinn, col. 1, lines 12-14).
Further, in an analogous art, Dua further teaches:
receive a selection of a primary account number (PAN) from an instance of a wallet application running on the mobile device (Dua, [0380] and [0539] – selection mechanism and [0543]-[0547]) and, and
transmitting a payment authorization request to an issuer of the PAN via a payment network based on transaction details included in the received message. (Dua, [0416] – through the WCM  and [0417]  - authorization request and [0426]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Dua to the processor of Khun and Blinn to receive a selection of a primary account number (PAN) from an instance of a wallet application running on the mobile device, and transmitting a payment authorization request to an issuer of the PAN via a payment network based on transaction details included in the received message and  transmitting, via a payment network, a payment authorization request message based on the selected payment card  
One would have been motivated to combine the teachings of Dua to Khun and Blinn to do so as it provides / allows only those authorized to conduct transaction may do so and only to the extent of their authorization (Dua, [0021]-[0022]).

Regarding Claim 11;
Khun in view of Blinn and Dua disclose the system to Claim 10.
(Blinn, FIG. 4 – Merchant Server) 
Dua further teaches wherein the processor is further configured to receive a payment authorization response from the issuer of the PAN and transmit the payment authorization response to the merchant payment terminal (Dua, [0408])
Similar motivation is used to combine.

Regarding Claim 12;
Khun and Dua and Blinn disclose the system to Claim 10.
Khun further discloses wherein the processor is further configured to retrieve wallet application data of the mobile device from storage, and transmit the wallet application data to the mobile device via the HTTP session, where the wallet application data... ([0073] - The wallet client 105, at block 304, requests the wallet server 109 to fetch one or more data elements (e.g., the data elements shown above in Table 1, Table 2, and/or Table 3) from the wallet database 110. At block 305, the wallet server 109 fetches from the wallet database 110 the one or more data elements requested by the wallet client 105 at block 304. At block 306, the wallet server 109 transmits to the wallet client 105 the one or more data elements fetched at block 305. At block 307, the wallet client 105 stores, in the wallet client database 108, the one or more data elements transmitted by the wallet server 109 at block 306).
Blinn and Duea further teaches where the wallet... permits a user of the mobile device to select from among one or more PANs included in the wallet application (Blinn, FIG. 3 and FIG. 4 – Merchant Server and Wallet Server w/ User Electronic Wallet and FIG. 6 – Receive User Purchase Request from Merchant Server and Receive User Selection of One of Set of Accounts) and Dua, [0380] and [0539] – selection mechanism and [0543]-[0547]).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASFAND M SHEIKH whose telephone number is (571)272-1466.  The examiner can normally be reached on M-F: 9a-5:30p (MDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) M Zeender can be reached on (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/ASFAND M SHEIKH/            Primary Examiner, Art Unit 3627